Exhibit 10.3

 

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(“Amendment”) is entered into as of this 1st day of January, 2004, by and
between Bruce Ross(“Executive”) and GUITAR CENTER, INC., a Delaware corporation
(the “Company”).

 

Executive and the Company wish to amend that certain Third Amended and Restated
Employment Agreement entered into between the two parties as of July 1, 2003
(the “Prior Agreement”), to revise the bonus provision therein.

 

In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.                                       THE PRIOR AGREEMENT IS AMENDED BY
AMENDING SECTION 3(B) IN ITS ENTIRETY TO READ AS FOLLOWS:


 


(B)                                 IN ADDITION TO THE BASE SALARY, FOR EACH
FISCAL YEAR ENDING DURING THE EMPLOYMENT PERIOD, EXECUTIVE SHALL ALSO BE
ELIGIBLE TO RECEIVE AN ANNUAL BONUS IN A TARGET AMOUNT OF 75% OF THE EXECUTIVE’S
THEN-CURRENT BASE SALARY.  THE AMOUNT OF SUCH BONUS WILL BE DETERMINED BY THE
BOARD OR ITS DESIGNEE(S), IN THEIR SOLE DISCRETION.


 


2.                                       EXCEPT AS EXPRESSLY PROVIDED FOR IN
THIS AMENDMENT, NO OTHER TERM OR PROVISION OF THE PRIOR AGREEMENT IS AMENDED OR
MODIFIED IN ANY RESPECT.


 

In witness whereof, the parties have executed this Agreement on the day and year
first above written.

 

 

GUITAR CENTER, INC.

 

 

 

 

 

By:

/Larry Thomas

 

 

Name:  Larry Thomas

 

Title:  Co-Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/Bruce Ross

 

 

Bruce Ross

 

1

--------------------------------------------------------------------------------